NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MILORAD TEODOR OLIC, AKA Milorad                No.    19-15451
Olic,
                                                D.C. No. 2:16-cv-02128-KJM-EFB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

R. CHACON; M. RAINEY,

                Defendants-Appellees,

and

D. CHURCH,

                Defendant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      California state prisoner Milorad Teodor Olic appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Williams v. Paramo, 775 F.3d 1182, 1191

(9th Cir. 2015). We affirm.

      The district court properly granted summary judgment because Olic failed to

exhaust his administrative remedies and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable.

See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires “using

all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits)” (citation and internal quotation marks

omitted)); see also Cal. Code Regs. tit. 15, § 3084.3(a) (“An inmate or parolee

shall obtain and attach all supporting documents . . . prior to submitting the appeal

to the appeals coordinator.”); McSherry v. City of Long Beach, 584 F.3d 1129,

1138 (9th Cir. 2009) (“Summary judgment requires facts, not simply unsupported

denials or rank speculation.”).

      AFFIRMED.




                                          2                                      19-15451